Defendant appeals from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting him of maintaining a public nuisance (Penal Law, § 1530). Judgment unanimously affirmed. The proof of the nature and extent of the nauseating fumes, together with noise and glare, emanating from the plant was sufficient, prima facie, to warrant conviction. (People v. Norman Cleaners & Dyers, 268 App. Div. 878; People v. Ansbacher Siegle Corp., 269 App. Div. 1063; cf. People v. Cooper, 200 App. Div. 413; People v. Dayton Cleaners & Dyers Corp., 251 App. Div. 332; People v. Finks, 261 App. Div. 907; People v. Accurate Brass Co., 271 App. Div. 1031.) Defendant, in denying that these conditions existed, created an issue of fact. On all of the proof adduced, if the witnesses for the prosecution be accredited, the inference is warranted that the offensive and deleterious conditions complained of were unnecessary to proper plant operation. The proof with respect to defendant being in charge of the plant is sufficient. (People v. Weeks, 172 App. Div. 117.) Present — Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ.